Citation Nr: 1425076	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-09 893	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 18, 2013, Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for an acquired psychiatric disorder.

(NOTE: The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), hypertension, degenerative disc disease of the lumbar spine, and neuropathy of the right lower extremity are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel








INTRODUCTION

The moving party was enrolled in the Naval Reserves from October 2002 to February 2004.  He had no verified period of active duty service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board from the moving party's January 2013 motion that a January 18, 2013, Board decision that denied entitlement to the benefit identified above contained CUE.


FINDINGS OF FACT

1. On January 18, 2013, the Board issued a decision that denied entitlement to service connection for an acquired psychiatric disorder based on a finding that the appellant did not have the requisite service sufficient to attain "veteran" status.

2. Any correct facts known but not before the Board at the time of the January 2013 decision, if considered, would not have manifestly changed the outcome of the Board's decision.

3. The Board correctly applied the law as it existed at the time of the January 2013 decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the January 18, 2013, Board decision, which denied entitlement to service connection for an acquired psychiatric disability, on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the moving party has been accorded ample opportunity to present his contentions, and there is no indication he has further argument to present.

Legal Criteria

The moving party has alleged CUE in a January 18, 2013, Board decision that denied entitlement to service connection for an acquired psychiatric disorder.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2013).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (2013).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2013).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Rule 1403 offers the following examples of situations that are not CUE - (1) Changed diagnosis - A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist - The Secretary's failure to fulfill the duty to assist; (3) Evaluation of evidence - A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id. at 44.  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2013).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements set forth in this paragraph, shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, failure to apply the benefit-of- the-doubt or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

Analysis

In the moving party's January 2013 motion, he asserted that the Board committed CUE in its January 18, 2013, decision by finding that he did not have the requisite service to attain "veteran" status.  Specifically, the moving party submitted two Internal Revenue Service (IRS) Wage and Income Transcripts showing pay received from the Department of the Navy in 2002 and 2003.  He asserts these two documents establish that he attended his assigned drill dates and, when considered with other evidence of record, prove he served on INACDUTRA.  

Initially, the Board observes that the Veteran submitted the additional evidence directly to the Regional Office in November 2012, prior to the Board's January 2013 decision at issue.  However, this additional evidence had not been associated with either the paper or virtual claims file by the time the Board issued its decision.  To this end, the moving party is correct in that the 2002 and 2003 IRS wage transcripts were in VA's possession but were not considered by the Board in its January 2013 decision.  The Board will therefore consider whether this additional evidence, if considered at the time of the January 2013 decision, would have manifestly changed the outcome of the decision at issue.

In the January 2013 decision, the Board noted that the moving party's personnel records from the Naval Reserves show that he was removed from a drill assignment due to unsatisfactory participation in June 2003 and received an administrative discharge due to unsatisfactory performance in the Naval Reserve in February 2004.  These records also show that he had no active military service or inactive military service.  January 2009 and June 2009 responses from DPRIS (the Defense Personnel Records Information Retrieval system), which stores records in digital image form, were negative for records for the appellant.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate
of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  38 C F R § 3 203(a).  Specifically, the evidence must be a document issued by the service department, and must contain needed information as to the length, time and character of service.  Id.  

If the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C F R § 3 203, VA shall request verification of service from the service department.  38 C F R § 3 203(c).  Where such service department certification is required, the service department s decision on such matters is conclusive and binding on VA.  Duro v Derwinski, 2 Vet App 530, 532 (1992).

With respect to the IRS wage transcripts submitted by the moving party, but not considered by the Board in its January 2013 decision, the Board observes that these records were neither issued by the service department, nor do they contain any information as to the length, time or character of the moving party's asserted service.  As such, even had this evidence been considered by the Board, it would not have sufficiently supported the moving party's assertion that he served on INACDUTRA during this period under the requirements set forth in 38 C.F.R. § 3.203(a).  In other words, even had this evidence been considered, verification of the moving party's service from the service department would have still been required pursuant to 38 C.F.R. § 3.203(c).  As previously discussed by the Board, a search of DPRIS determined that no records were available for the moving party and, pursuant to the Court's holding in Duro, the service department's decision on this matter is conclusive and binding on VA.

In sum, for the reasons discussed above, the Board concludes that the claim that there was CUE in the Board's January 18, 2013, decision with regards to the issue of entitlement to service connection for an acquired psychiatric disorder, is denied.  As shown above, even had the IRS wage transcripts been considered by the Board at the time, the service department's findings continue to be conclusive and binding on VA with respect to whether the moving party had the requisite service.  Therefore, the facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged error.  38 C.F.R. § 20.1403(c); Russell, supra.


ORDER

A January 18, 2013, Board decision did not contain CUE in determining that entitlement to service connection for an acquired psychiatric disorder was not warranted, and the motion to revise or reverse that decision is denied.




                       ____________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



